Citation Nr: 1044160	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-18 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disorder, 
including as secondary to an already service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1972 
to May 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2009, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge of the Board.

The Board subsequently, in March 2010, remanded the claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDINGS OF FACT

The weight of the competent and credible evidence is against 
finding that the Veteran's left knee disorder initially 
manifested during his military service, including as a result of 
parachute jumps, or within one year of his discharge, 
or alternatively was caused or made chronically worse by his 
service-connected right knee disability.
 

CONCLUSION OF LAW

The most probative evidence indicates the Veteran's left knee 
disorder was not incurred in or aggravated by his service, may 
not be presumed to have been incurred in service, and is not 
proximately due to, the result of, or aggravated by his service-
connected right knee disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court held that a reviewing court, in considering the 
rule of prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based on 
the facts of each case, the error was outcome determinative.  
In Sanders, the Supreme Court rejected the lower Federal 
Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007)) that all VA notice errors are presumptively 
prejudicial, in part, because it was "complex, rigid, and 
mandatory."  Id., at 1704.  The Supreme Court rejected the 
Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether 
an error is harmless through the use of mandatory presumptions 
and rigid rules rather than case-specific application of 
judgment, based upon examination of the record."  Id., at 1704-
05.  Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a specific 
type of error is more likely to prejudice an appellant, the error 
must nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2007 
and January 2009.  These letters informed him of the evidence 
required to substantiate his claim for service connection and of 
his and VA's respective responsibilities in obtaining this 
supporting evidence.  The letters, especially the one most 
recently sent in January 2009, also complied with Dingess by as 
well apprising him of the downstream disability rating and 
effective date elements of his claim.

VA also has a duty to assist the Veteran in obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  When service treatment records (STRs) are 
lost or missing, through no fault of the Veteran, the Court has 
held that VA has a heightened duty to consider the applicability 
of the benefit of the doubt rule, to assist the Veteran in 
developing the claim, and to explain the reasons and bases for 
its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In light of this heightened duty to assist, the RO requested the 
Veteran's STRs in April 2007 from the National Personnel Records 
Center (NPRC), a military records repository.  However, the RO 
was unable to obtain any STRs.  An August 2007 VA memorandum in 
the file indicates that all procedures for obtaining these 
missing STRs were correctly followed, that all efforts were 
exhausted, and that further attempts would be futile.  The RO 
accordingly notified the Veteran in July 2007 and again in 
September 2007 that his STRs were unavailable and that he should 
submit any medical records in his personal possession.  
Unfortunately, he does not have any of his STRs either.  As such, 
there is no basis for any further pursuit of his STRs.  38 C.F.R. 
§ 3.159(c)(2), (c)(3) and (e)(1).  The RO obtained his VA 
treatment records, however, and there is no indication of any 
outstanding records pertaining to his claim that are obtainable.

It should be noted that missing STRs, alone, while indeed 
unfortunate, do not obviate the need for the Veteran to still 
have medical nexus evidence supporting his claim by suggesting a 
correlation between his currently claimed condition and his 
military service (including, as here, by way of a service-
connected disability).  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
That is to say, missing STRs do not lower the threshold for an 
allowance of a claim; there is no reverse presumption for 
granting a claim.  The legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

To this end, VA also afforded the Veteran a medical examination 
in March 2008 and obtained additional, supplemental, comment in 
March 2010 (pursuant to the Board's March 2010 remand directive) 
for an opinion concerning whether he has a left knee disability 
related to his military service - including secondary to his 
service-connected right knee disability.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  And in obtaining 
this requested medical nexus opinion in March 2010, 
there was substantial compliance with this remand directive.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Service Connection for a Left Knee Disorder

The Veteran claims he has a left knee disorder as a result of 
compensating for his service-connected right knee disability - 
such as when walking or standing by having to put additional 
weight and pressure on his left knee.  However, for the reasons 
and bases discussed below, the Board does not find that 
service connection is warranted on either a direct, presumptive, 
or secondary basis.  See Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004) (indicating the Board must address all potential 
theories of entitlement, so not just those specifically alleged).

A.	Direct Service Connection

The Veteran may be awarded direct service connection by showing 
that he currently has a disability resulting from a disease or an 
injury directly incurred in or aggravated by his military service 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is an alternative method of satisfying 
the second and third Shedden requirements.  See also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

As stated earlier, the Veteran's STRs are regrettably 
unavailable, so cannot be considered.  However, in his April 2009 
videoconference hearing testimony, written statements, and 
reports to doctors that have seen and evaluated him, the Veteran 
indicated he injured his right knee during a parachute jump in 
service and that he resultantly had to undergo surgery (a 
meniscectomy) in 1977.  He acknowledges there was no similar left 
knee injury in service, but claims that during the many years 
since that injury to his right knee he also has experienced 
gradual onset of left knee pain - especially with increasing 
severity in recent years.  The Board finds no reason to doubt his 
credibility concerning the gradual onset of his left knee pain.  
See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining 
the credibility of evidence is a function for the Board); Hayes 
v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers 
have the responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).  But 
acknowledging he has experienced a gradual onset of left knee 
pain is not tantamount to concluding he has experienced 
continuous pain in this knee since his military service or that 
any current underlying disability causing this pain necessarily 
dates back to his service or is otherwise attributable to his 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The earliest documented evidence of a left knee disability is a 
VA treatment record from January 2007, so some 29 years after the 
Veteran's separation from service.  In Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized 
lay evidence as potentially competent to support presence of 
disability, both during service and since, even where not 
corroborated by contemporaneous medical evidence such as 
treatment records.  But the Federal Circuit Court went on to hold 
in Buchanan that the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See also Maxon v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).  The Veteran has failed to show continuity of 
symptomatology regarding the left knee disability during the many 
years since service to otherwise support his claim.  Establishing 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is an 
alternative method of satisfying the second and third Shedden 
requirements to trace his current disability back to his military 
service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The March 2008 VA examination found the Veteran had minimal 
patellofemoral pain syndrome with chondromalacia and an 
asymptomatic torn medial meniscus.  This VA examiner noted the 
Veteran's reported history of parachute jumps in service and 
right knee meniscectomy in service (for which service connection 
since has been granted for the consequent right knee disability).  
This VA examiner also noted the Veteran's history of long-term 
left knee pain, worse in the last two to three years, so since 
2005 or 2006.  But, ultimately, this VA examiner determined there 
was no evidence of a left knee injury during service that had 
aggravated or caused the patellofemoral symptoms (pain, etc.) 
affecting the Veteran's left knee.  He pointed out the Veteran 
reported these symptoms had occurred more in the past two or 
three years, which in the examiner's opinion were instead the 
result of normal aging and use in a 55-year old individual.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position).  Moreover, this VA 
examiner's unfavorable medical opinion was not just predicated on 
the notion the Veteran had not sustained any relevant left knee 
injury in service (versus the documented right knee injury 
mentioned), rather, that there were other explanations for his 
chronic left knee pain that have nothing to do with his military 
service.  This is important to mention because, in Dalton v. 
Nicholson, 21 Vet. App. 23 (2007), the Court held that an 
examination was inadequate where the examiner did not comment on 
the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence 
in the Veteran's service treatment records to provide a negative 
opinion.

The VA outpatient treatment records also in the file and the 
treatment record from J.C.W., D.O., confirm the Veteran's left 
knee symptoms (pain, etc.) but do not also comment on the 
underlying etiology of these symptoms - and especially in terms 
of whether they date back to his service or are attributable to 
his service.

So based on the Veteran's report of the onset of his symptoms and 
the March 2008 VA examiner's opinion, the evidence is against a 
finding that the Veteran's left knee disability began during his 
military service or is directly related to his service, including 
to his history of parachute jumps.

B.	Presumptive Service Connection

Certain diseases like arthritis are considered chronic, per se, 
and therefore will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In this particular case, however, there was not this required 
indication of left knee arthritis within one year after service 
- meaning by May 1979, certainly not to the mandated degree of 
at least 10-percent disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5260, 5261.  Incidentally, 
according to DC 5003, arthritis must be objectively confirmed by 
X-ray.  And, here, there is no evidence of arthritis in this knee 
even presently, according to the March 2007 
X-rays or magnetic resonance imaging (MRI) studies.

C.	Secondary Service Connection

Service connection also is permissible on a secondary basis for 
disability that is proximately due to or the result of a service-
connected condition.  See 38 C.F.R. § 3.310(a).  This includes 
situations where a service-connected condition has chronically - 
meaning permanently - aggravated the disability in question, but 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence confirming the 
Veteran has the currently claimed disability; (2) evidence of the 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the currently claimed disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

In his March 2010 addendum to the March 2008 VA examination, the 
VA examiner concluded the Veteran's left knee disability is not 
secondary to his service-connected right knee disability.  This 
VA examiner's rationale for this unfavorable opinion is that the 
Veteran does not have an abnormal gait that would affect his 
uninjured left knee, and that timing and severity of the left 
knee disability are not appropriate to be a secondary condition 
to his right knee disability because his right knee injury 
occurred in 1977, with relatively mild residuals, whereas his 
left knee disability started about 2006 with a greater severity 
than the earlier right knee disability.  See Velez v. West, 11 
Vet. App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 
(1999) (both indicating, like in Wallin, that competent medical 
nexus evidence is required to associate a secondary condition 
with a service-connected disability).

The Board finds this VA examiner's opinion that the left knee 
disability is not secondary to the right knee disability more 
probative than the Veteran's unsubstantiated lay opinion to the 
contrary because of this VA examiner has expertise in this 
subject matter area, whereas the Veteran admittedly does not.  
See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches....  As is true with any 
piece of evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the [Board as] 
adjudicators. . .").  Indeed, the Federal Circuit Court has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  And as this 
determinative question of whether the Veteran's left knee 
disability is secondary to his right knee disability is 
ultimately a medical (not lay) determination, the medical 
evidence against the claim is more probative.  See Baldwin v. 
West, 13 Vet. App. 1 (1999) (indicating the determination of 
whether the requirements for service connection are met is based 
on an analysis of all the evidence of record and the evaluation 
of its competency and credibility to, in turn, determine its 
ultimate probative value).

For these reasons and bases, the preponderance of the evidence is 
against the claim for service connection for left knee disorder, 
including secondary to the service-connected right knee 
disability, so the doctrine of reasonable doubt is not for 
application, and this claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53- 56 (1990).


ORDER

The claim for service connection for a left knee disorder is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


